Citation Nr: 1308088	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which awarded an increased disability rating of 20 percent for service-connected bilateral hearing loss, effective as of the date of claim, January 21, 2005.

In April 2011, the Veteran testified at a video conference Board hearing before the undersigned.  A transcript of the hearing has been associated with his claims file.

This case was remanded in November 2011 and May 2012 for additional development.  The matter has now been returned to the Board for adjudication.  However, as will be discussed below, there has not been substantial compliance with all remand directives; therefore, the appeal must be again remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2011 the Veteran submitted an authorization and consent to release information regarding medical treatment for skin cancer, which the Veteran believes to be due to sun exposure while in service.  This appears to be a new claim for service connection for skin cancer that has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over this separate issue, it is referred to the AOJ for appropriate action. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the record, the Board unfortunately finds that further development is needed.

In August 2008 VA received a letter from the Office of Workers' Compensation Program under the U.S. Department of Labor, which administers the Federal Employee Compensation Act (FECA), indicating that the Veteran was awarded FECA compensation from the period of June 2007 to April 2008 due to bilateral hearing loss.  

Pertinent law requires that the VA obtain Federal records such as Social Security and Federal workers' compensation records so long as a reasonable possibility exists that the records are relevant to an appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2012); see also 38 U.S.C. § 5103A(b)(3) (VA must attempt to get federal records until the records are obtained unless it is reasonably certain that such records do not exist or further efforts would be futile.).  In the present case, the claims file contains evidence which indicates that the Veteran applied for and was granted FECA compensation during the course of this appeal due to the service-connected bilateral hearing loss.

Furthermore, the Board previously remanded this case in May 2012, in part to obtain these records.  While the Veteran was requested to provide additional information regarding his workers' compensation award in a May 2012 correspondence, there is no evidence in the record that the RO/AMC made any attempt to acquire these federal records directly from the federal facility.  The Board is obligated by law to ensure that the RO and AMC comply with its directives; the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

Thus, the Board finds that the RO/AMC should obtain and associate with the claims file a copy of any determinations of the Office of Workers' Compensation Program, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from federal facilities.  If the RO concludes that the records sought do not exist or that further efforts to obtain these records would be futile, the RO should follow the procedures prescribed in 38 C.F.R. § 3.159(e) with respect to notifying the Veteran of the unavailability of the evidence sought.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Office of Workers' Compensation Programs with the US Department of Labor and request records pertaining to the Veteran's compensation claim.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


